895 A.2d 795 (2006)
277 Conn. 922
Judson BROWN
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided March 7, 2006.
Sheila A. Huddleston, Hartford, in support of the petition.
James A. Killen, senior assistant state's attorney, in opposition.
The petitioner Judson Brown's petition for certification for appeal from the Appellate Court, 92 Conn.App. 382, 885 A.2d 761 (2005), is granted, limited to the following issue:
"Under the circumstances of this case, did the Appellate Court properly determine that the petitioner was not deprived of the effective assistance of counsel?"
The Supreme Court docket number is SC 17626.